{¶ 25} Though I agree that we should dismiss based on this record, if Roberts is able to establish his allegations in the trial court, it is obvious that the court would not be able to sentence him to any further time. *Page 694 
 {¶ 26} The "sentencing court" referred to in R.C. 5120.032(B)(1)(a) is the Hamilton County Court of Common Pleas — not the chambers of any specific judge. Considering that retirements, substitutions, and visiting judges are all in the mix, it is unreasonable for the ODRC to try to figure out where to send the notices. It tried in this case and was evidently given incorrect information — though the error was understandable. One way to avoid this problem would be for all notices to be emailed or faxed to a central court office so court personnel could determine the proper judge.